November 4, 2015 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: DREYFUS MUNICIPAL FUNDS, INC. File No.: 811-6377; 33-42162 CIK No.: 878092 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended August 31, 2015. Please direct any questions or comments to the attention of the undersigned at (412) 236-7700. Very truly yours, /s/ Joseph Kulbacki Joseph Kulbacki Senior Paralegal
